Citation Nr: 9904084	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to accrued benefits payable on account of the 
death of a Department of Veterans Affairs beneficiary in an 
amount greater than $124.00.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  He died in August 1965.  His surviving 
spouse, G.S., was awarded death pension benefits effective 
from September 1995, to include an additional monthly amount 
based on the need for aid and attendance.  She continued to 
receive such benefits until her death on 
March [redacted], 1997.

In March 1997, the appellant, the daughter-in-law of the 
veteran's surviving spouse, filed an "Application for 
Reimbursement from Accrued Amounts Due a Deceased 
Beneficiary."  Therein, the appellant claimed burial 
expenses in the amount of $3877.69 and unreimbursed medical 
expenses in the amount of $1033.73.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations made in June 1998 by 
the Phoenix, Arizona Regional Office (RO) of the Department 
of Veterans Affairs (VA) which notified the appellant of an 
accrued benefits award in the amount of $14.00, and also 
advised her that there was no legal basis for reimbursement 
of the burial expenses incurred in conjunction with the death 
of G.S.  The appellant filed a Notice of Disagreement with 
those determinations.  In July 1998, the appellant was 
notified of an award of $110.00 in additional accrued 
benefits.  

In October 1998, the appellant submitted a substantive 
appeal.  She indicated that she wished to pursue the issue of 
reimbursement of medical expenses incurred prior to the death 
of the veteran's spouse, but that she wished to withdraw the 
issue of payment of burial expenses.  



FINDINGS OF FACT

1.  The veteran died in August 1965.  His surviving spouse 
was awarded death pension benefits effective from September 
1995, to include an additional monthly amount based on the 
need for aid and attendance which she continued to receive 
until her death in March [redacted], 1997

2.  Based on information which was of record prior to the 
death of G.S., in the year of her death, 1997, she was 
entitled to and paid death pension benefits in the amount of 
$110.00 a month for the months of January 1997 and February 
1997, for a total amount of $220.00 in benefits paid prior to 
her death. 

3.  In March 1997, the appellant, the daughter-in-law of G.S. 
filed an "Application for Reimbursement from Accrued Amounts 
Due a Deceased Beneficiary."  Therein, the appellant claimed 
burial expenses in the amount of $3877.69 and unreimbursed 
medical expenses in the amount of $1033.73.  

4.  In April 1997, the appellant filed a report of medical 
expenses for the period from January 1997 to March 1997 in 
the amount of $1033.73.  In accordance with the reported 
unreimbursed medical expenses, the RO amended G. S.'s death 
pension benefits, determining that G.S. was entitled to death 
pension benefits in the amount of $172.00 a month for the 
months of January 1997 and February 1997, for a total amount 
of $344.00 in benefits, of which $220.00 had been paid prior 
to her death.


CONCLUSION OF LAW

Benefits to which the veteran's surviving spouse, G.S., was 
entitled and was not paid at the time of her death totaled 
$124.00, representing the total amount of accrued benefits 
payable to her survivor.  38 U.S.C.A. §§ 5107(a), 5121(a), 
7104(c) (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.23, 3.272, 
3.273, 3.500(g), 3.1000(a), 3.1003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that medical expenses in the amount of 
$1033.73 were incurred prior to the death her mother-in-law, 
G.S.  She maintains that the expenses should be reimbursed in 
full, in a lump sum amount, as opposed to the accrued 
benefits which she has received to this point in the amount 
of $124.00.  

Factual Background

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record reflects that the veteran 
died in August 1965.  His surviving spouse, G.S. filed an 
application for death pension benefits in August 1995.  In 
February 1996, G. S. was notified that the claim for death 
pension benefits had been approved effective from September 
1, 1995 and that the award included an additional monthly 
amount based upon the need for aid and attendance.  In April 
1996, G.S. filed a medical expense report in which no medical 
expenses were claimed.  G.S. also filed an Improved Pension 
Eligibility Verification Report (EVR).  In April 1996 
correspondence, she was notified of a reduction in her award 
based upon evidence of a change in her annual income.  

Later in April 1996, G. S. filed an expense report in which 
she listed medical expenses totaling $1609.70 for the period 
between September 1995 and December 1995.  In May 1996, G. S. 
was notified by the RO of an increase in her pension benefits 
due to a change in her countable income; the full amount of 
the reported medical expenses was considered in making that 
determination.  

In July 1996, G. S. filed an expense report in which she 
listed medical expenses totaling $2517.16 for the period 
between January 1996 and June 1996.  In July 1996, G. S. was 
notified of an increase in her pension benefits due to a 
change in her countable income; medical expenses in the 
amount of $4126.00 were considered in making that 
determination.

In January 1997, G. S. filed an EVR.  She was advised by the 
RO of an amendment of her pension award in January 1997.  In 
January 1997, the RO received an expense report in which 
medical expenses totaling $2584.00 were listed for the period 
between July 1996 and December 1996.  In February 1997, the 
RO notified G. S. of an amendment to her pension award which 
included consideration of the full amount of the medical 
expenses.

The evidence reflects that G.S. died on March [redacted], 1997.  
In March 1997, the RO received an application for reimbursement 
from accrued amounts due a deceased beneficiary from the 
appellant, the daughter-in-law of G.S.  The appellant 
reported medical expenses which had been incurred by or on 
behalf of G.S. from January 1997 to March 1997 in the amount 
of $1033.73 as well as $3877.69 for burial expenses.  

In March 1998, the RO sent correspondence to the appellant 
responding to her claim.  Therein, she was advised that G. 
S., had received all of the pension benefits to which she was 
entitled based on medical expenses paid through December 31, 
1996.  The appellant was also notified that there was an 
outstanding accounts receivable balance in the amount of 
$110.00 representing payment for March 1997 which was not 
returned.  It was noted that G.S. was not entitled to 
benefits as of March 1, 1997, the first day of the month of 
her death.  

The RO's March 1998 correspondence indicated that action on 
the claim had been deferred pending a decision made in the 
case of Jones v. Brown, 136 F. 3d. 1296 (Fed. Cir. 1998).  
The RO explained that in that decision, it was determined 
that due to the derivative nature of a claimant's entitlement 
to a beneficiary's accrued benefits, in the absence of a 
beneficiary having a claim pending at the time of death, a 
claimant would have no claim upon which to derive an 
application.  However, it was noted that there was an 
exception to this rule in cases involving recurring, 
predictable, medical expenses.  The RO indicated that there 
was evidence that the appellant's mother-in-law had made 
recurring, predictable payments for respite care and for 
prescriptions.  The appellant was directed to complete a 
medical expense report showing all expenses incurred from 
January 1, 1997 to March [redacted], 1997, for respite care and 
prescriptions for her mother-in-law.  The RO indicated that 
upon receipt of such evidence a determination as to 
entitlement to accrued benefits would be made after 
subtracting the $110.00 accounts receivable.

In April 1998, the appellant submitted a report of expenses 
incurred from January 1997 to March 1997, prior to the death 
of G.S. for respite services and prescriptions, in an amount 
totaling $1033.73.  She also reported that burial expenses in 
the amount of $3877.69 were incurred.

In June 1998, the appellant was notified by the RO that 
accrued benefits in the amount of $14.00 were approved for 
payment of expenses associated with the last sickness and 
burial of the deceased payee, G.S.  She was also notified 
that a surviving spouse was not entitled to burial benefits; 
burial benefits were payable only to veterans who qualified 
for this benefit.

In July 1998, the appellant was notified by the RO of the 
award of $110.00 for amounts due and unpaid the deceased 
payee at the time of her death.  A report of contact 
indicated that a total amount of $124.00 in accrued benefits 
was due to the appellant, of which $14.00 had been awarded.  
It was noted that a $110.00 check representing the pension 
award to G.S. for March 1997 had not been returned, and that 
therefore, the remainder of the accrued benefits due the 
appellant in the amount of $110.00 had held back for 
satisfaction of a debt on the account of G.S.  However, it 
was discovered that the $110.00 check representing death 
pension benefits awarded to G.S. for March 1997 had in fact 
been returned and credited to the account, thus canceling the 
debt.  Accordingly, it was determined that $110.00 in accrued 
benefits was due to the appellant in addition to the $14.00 
which had been previously authorized and paid to her.  The 
appellant submitted a Notice of Disagreement with the award 
of accrued benefits in the amount of $124.00, out of the 
claimed amount of $1033.73.

A Statement of the Case was issued in September 1998.  
Therein it was explained that even though the claim for 
medical expense payments for 1997 was not in the file at the 
time of the death of G.S., an award of accrued benefits could 
be based on logical inferences made from inferences which 
were in the claims filed at the time of her death.  It was 
explained that the accrued pension benefit due the surviving 
spouse was the difference between the pension she received 
prior to her death and the pension she was entitled to 
receive based on recurring medical expenses claimed after her 
death.  The RO indicated that G.S. had received $220.00 
($110.00 a month) while she was alive for the period from 
January 1, 1997 to February 28, 1997, and that based upon the 
reported medical expenses which were incurred in 1997 as 
provided by the appellant, G.S. was entitled to receive 
$344.00 ($172.00 a month) for the period extending from 
January 1, 1997 to February 28, 1997.

In the September 1998 Statement of the Case, the RO provided 
an accounting of the award of benefits.  The RO explained 
that G.S. had received $220.00 ($110.00 a month) from January 
1, 1997 to February 28, 1997.  It was noted that the maximum 
annual pension rate was $9,096.00.  The annual income of G.S. 
was listed as $7,776.00 representing amounts received from 
Social Security benefits and from retirement.  There were no 
medical expenses listed.  The countable income was determined 
to be $7.776.000.  It was explained that the monthly rate of 
pension was determined by subtracting the countable income 
($7,776.00) from the maximum annual pension rate ($9,096.00) 
equaling $1,320, and dividing by 12, for a monthly amount of 
$110.00.

The RO further explained that the amount that G.S. was 
entitled to receive was $344.00 ($172.00 a month) from 
January 1, 1997 to February 28, 1997.  It was noted that the 
maximum annual pension rate was $9,096.00.  The annual income 
of the surviving spouse was listed as $7,776.00 representing 
amounts received from Social Security benefits and from 
retirement.  Medical expenses of $1,033 were listed, but were 
reduced by $284.00 for a total of $749.00.  The RO explained 
that only the medical expenses over 5% of the basic maximum 
annual pension rate of $5,688 could be deducted from the 
annual income amount of the surviving spouse; $284.00 
represents the 5% deductible.  The countable income was 
determined to be $7,027.000.  It was explained that the 
monthly rate of pension was determined by subtracting the 
countable income ($7,027.00) from the maximum annual pension 
rate ($9,096.00) equaling $2,069.00, and dividing by 12, for 
a monthly amount f $172.00.  Accordingly, inasmuch as $220.00 
had already been paid to the G.S. prior to her death, the 
amount of accrued benefits was $124.00.

In a substantive appeal to the Board received in October 
1998, the appellant indicated that she wished to pursue the 
issue of reimbursement of medical expenses incurred prior to 
the death of G.S., but that she wished to withdraw the issue 
of reimbursement of burial expenses.  

Applicable Law and Regulations

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Servicemembers' indemnity) 
authorized under laws administered by the Department of 
Veterans Affairs, to which a payee was entitled at his death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in § 3.500(g) will, upon the death of 
such person, be paid as follows: 


(1)	Upon the death of a veteran to the living person first 
listed as follows: 

(i)	His or her spouse; 

(ii)	His or her children (in equal shares); 

(iii)	His or her dependent parents (in equal shares) 
or the surviving parent.

(2)	Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children. 

(3)	Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation. 

(4) In all other cases, only so much of the accrued benefit 
may be paid as may be necessary to reimburse the person 
who bore the expense of last sickness or burial. (See § 
3.1002.). 
38 U.S.C.A. § 5121(a)(5) (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.1000(a) (1998).

The maximum annual rates of improved pension for the 
following categories of beneficiaries shall be the amounts 
specified in 38 U.S.C. 1521 and 1542, as increased from time 
to time under 38 U.S.C. 5312.  Each time there is an increase 
under 38 U.S.C. 5312,  the actual rates will be published in 
the "Notices" section of the Federal Register.   38 C.F.R. 
§ 3.23(a).  The maximum rates of improved pension in 
paragraph (a) of this section shall be reduced by the amount 
of the countable annual income of the veteran or surviving 
spouse.38 C.F.R. § 3.23(b).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  38 
U.S.C.A.§ 501; 38 C.F.R. §3.271.  Recurring income means 
income which is received or anticipated in equal amounts and 
at regular intervals (e.g., weekly, monthly, quarterly, 
etc.), and which will continue throughout an entire 12-month 
annualization period.  The amount of recurring income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period.  Recurring income 
which terminates prior to being counted for at least one full 
12-month annualization period will be treated as nonrecurring 
income for computation purposes.  38 C.F.R. § 3.271(a).  

Irregular income means income which is received or 
anticipated during a 12-month annualization period, but which 
is received in unequal amounts or at irregular intervals.  
The amount of irregular income for pension purposes will be 
the amount received or anticipated during a 12-month 
annualization period following initial receipt of such 
income.  38 C.F.R. § 3.271(b).  Fractions of dollars will be 
disregarded in computing annual income.  38 C.F.R. 
§ 3.271(h).

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension.  
Unless otherwise provided, expenses deductible under this 
section are deductible only during the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272 (1998). 

Medical expenses.  Within the provisions of the following 
paragraphs, there will be excluded from the amount of an 
individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred. An estimate based on a clear and reasonable 
expectation that unusual medical expenditure will be realized 
may be accepted for the purpose of authorizing prospective 
payments of benefits subject to necessary adjustment in the 
award upon receipt of an amended estimate, or after the end 
of the 12-month annualization period upon receipt of an 
eligibility verification report.  38 C.F.R. § 3.272(g) 
(1998).

Unreimbursed medical expenses will be excluded from the 
veteran's income or from the income of a surviving spouse 
when all of the following requirements are met:

(i)	They were or will be paid by a veteran or spouse for 
medical expenses of the veteran, spouse, children, parents 
and other relatives for whom there is a moral or legal 
obligation of support;

(ii)	They were or will be incurred on behalf of a person who 
is a member or a constructive member of the veteran's or 
spouse's household; and

(iii)	They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(1)(2) (1998).

The commencement date of change in benefit payments based on 
rate computations under the provisions of 38 C.F.R. § 3.273 
will be determined under the provisions of § 3.31 or § 3.660.  
38 C.F.R. § 3.273.

(a)	Initial award. For the purpose of determining initial 
entitlement, or for resuming payments on an award which was 
previously discontinued, the monthly rate of pension payable 
to a beneficiary shall be computed by reducing the 
beneficiary's applicable maximum pension rate by the 
beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12. Effective June 
1, 1983, the provisions of § 3.29(b) apply to this paragraph. 
Recomputation of rates due to changes in the maximum annual 
pension rate or rate of income following the initial date of 
entitlement are subject to the provisions of paragraph (b) of 
this section.  38 C.F.R. § 3.273(a) (1998).

(b)	Running awards

(1)	Change in maximum annual pension rate.  Whenever 
there is change in a beneficiary's applicable maximum annual 
pension rate, the monthly rate of pension payable shall be 
computed by reducing the new applicable maximum annual 
pension rate by the beneficiary's countable income on the 
effective date of the change in the applicable maximum annual 
pension rate, and dividing the remainder by 12. Effective 
June 1, 1983, the provisions of § 3.29(b) apply to this 
paragraph.  38 C.F.R. § 3.273(b)(1) (1998).

(2)	Change in amount of income.  Whenever there is a 
change in a beneficiary's amount of countable income the 
monthly rate of pension payable shall be computed by reducing 
the beneficiary's applicable maximum annual pension rate by 
the beneficiary's new amount of countable income on the 
effective date of the change in the amount of income, and 
dividing the remainder by 12.  Effective June 1, 1983, the 
provisions of § 3.29(b) apply to this paragraph.  38 C.F.R. 
§ 3.273(b)(2) (1998).

(c)	Nonrecurring income. The amount of any nonrecurring 
countable income (e.g. an inheritance) received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12-month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  

(d)	Recurring and irregular income. The amount of recurring 
and irregular income anticipated or received by a beneficiary 
shall be added to determine the beneficiary's annual rate of 
income for a 12-month annualization period commencing at the 
beginning of the 12-month annualization, subject to the 
provisions of § 3.660(a)(2) of this chapter.  38 C.F.R. 
§ 3.273.

A veteran, surviving spouse or child who is receiving 
pension, or a parent who is receiving compensation or 
dependency and indemnity compensation must notify the 
Department of Veterans Affairs of any material change or 
expected change in his or her income or other circumstances 
which would affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he or 
she will begin to receive additional income or when his or 
her marital or dependency status changes.  38 C.F.R. 
§ 3.660(a)(1).

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned to the 
issuing office and canceled.  38 C.F.R. § 3.1003 (1998).

(a)	The amount represented by the returned check, or any 
amount recovered following improper negotiation of the check, 
shall be payable to the living person or persons in the order 
of precedence listed in § 3.1000(a)(1) through (4), except 
that the total amount payable shall not include any payment 
for the month in which the payee died (see § 3.500(g)), and 
payments to persons described in § 3.1000(a)(4) shall be 
limited to the amount necessary to reimburse such persons for 
the expenses of last sickness and/or burial.  38 C.F.R. 
§ 3.1003(a) (1998).  

Controlling VA law provides that the effective date of a 
reduction or discontinuance of compensation, dependency and 
indemnity compensation, or pension due to the marriage, 
remarriage, or death of a payee shall be the last day of the 
month before such marriage, remarriage, or death occurs.  38 
U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g) (emphasis added).

Analysis

The appellant contends that she should be reimbursed for the 
full amount of medical expenses claimed in the amount of 
$1033.73, which were incurred from January 1997 to March 
1997, prior to the death of her mother-in-law, G.S.  She 
argues that reimbursement of this amount should be paid in 
one lump sum and not amortized over a twelve month period, 
thereby negating reimbursement of a large portion of the 
incurred medical expenses.

As a matter of basic eligibility to the benefits sought, the 
appellant is entitled, under § 3.1000(a)(4), to only so much 
of the accrued benefit as may be necessary to reimburse the 
expense of the decedent's last sickness or burial.

The present case involves a claim for accrued benefits and, 
as noted above, the statutory provisions of 38 U.S.C.A. § 
5121(a) (West 1991 & Supp. 1998) limit accrued benefits to 
amounts due based on evidence in the file at the time of 
death.  In this case, the appellant did not file a listing of 
medical expenses incurred from January 1997 to March 1997 
until after the death of her mother-in-law.  However, the 
United States Court of Veterans Appeals (Court) has indicated 
that the requirement set forth in 38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 1998) that there be evidence in the file at date 
of death is satisfied where after the date of the death a 
claimant submits an EVR listing unreimbursed medical expenses 
which were reasonably estimable in view of previous 
information of record which showed them to be recurring and 
therefore sufficiently predictable to provide an evidentiary 
basis for a prospective computation of medical expenses.  
Conary v. Derwinski, 3 Vet. App. 109 (1992); VAOPGCPREC 6- 93 
(August 9, 1993).  See also VAOPGCPREC 12-94 (May 2, 1994).  
In this case, the reported expenses were for respite care and 
prescriptions only, and these expenses are considered regular 
and predictable and therefore, they may be considered for 
calculating entitlement to accrued benefits even thought such 
expenses were not specifically detailed at the time of the 
death of G.S..

In the present case, it is undisputed that G.S. died on 
March [redacted], 1997.  It is equally clear that pursuant to 
controlling statutory and regulatory authority, her benefits 
terminated as of the last day of the month of February 1997.  
Under 38 C.F.R. § 3.1003(a), no payment shall be made for the 
month in which the payee died, resulting in G.S.'s ineligibility 
for benefits as of March 1, 1997.  

The evidence establishes that during the portion of 1997 in 
which G.S. was alive, that is until her death March [redacted],
1997, she was entitled to and was paid VA death pension benefits, 
in the amount of $110.00 a month in January 1997 and February 
1997, for a total amount of benefits paid in the amount of 
$220.00.  However, following the submission by the appellant 
of a medical expense report in April 1998, in which medical 
expenses of $1033.73 were reported to have incurred between 
January and March 1997, the RO retroactively amended the 
amount of death pension benefits to which G.S. was entitled 
in the amount of $172.00 a month for the months of January 
1997 and February 1997, for a total amount of $344.00.  
Inasmuch as $220.00 of the $344.00 due to G.S. was paid to 
her while she was alive, the remainder of the amount which 
was due to her $124.00, constitutes the amount of accrued 
benefits available for disbursement to her as a survivor.

Initially, the Board notes the appellant reported the total 
amount of medical expenses incurred from January 1997 to 
March 1997 as $1,033.00  However, as explained by the RO, the 
amount eligible for reimbursement was reduced by $284.00 in 
accordance with 38 C.F.R. § 3.272(g)(1), since only the 
medical expenses over 5% of the basic maximum annual pension 
rate of $5,688 could be deducted from the annual income 
amount of the surviving spouse.  It was explained that 
$284.00 represented the 5% deductible thereby reducing the 
amount eligible for reimbursement to $749.00 of the total 
claimed medical expenses in the amount of $1033.73.  

Prior to her death, G.S. had been paid $220.00 of the $344.00 
which was due to her for the months of January 1997 and 
February 1997, leaving $124.00 in accrued benefits.  The 
appellant was initially paid $14.00 of that amount.  The 
remaining $110.00 had been held back as it was initially 
determined that a debt existed on the account because a check 
in the amount of $110.00 representing payment of death 
pension benefits for March 1997, for which G.S. was not 
eligible due to her death which occurred in that month, had 
not been returned as it should have been under 38 C.F.R. 
§ 3.1003.  However, it was discovered that the March 1997 
check had been returned, and accordingly, the appellant was 
then issued $110.00, representing the remainder of the 
accrued benefits which were due. 

The appellant argues that the she should be reimbursed in a 
lump sum for entire amount of the medical expenses incurred, 
$1033.73, or at least for the $749.00 which were eligible for 
recoupment.  The provisions of 38 C.F.R. § 3.1000(a)(4) 
provide that "only so much of the accrued benefit may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial."  Clearly, this 
provision limits the total amount of reimbursement to the 
total amount of accrued benefits payable.  If the claimed 
expenses are less than the amount of accrued benefits 
payable, then only so much of those accrued benefits payable 
equal to such claimed expenses are payable.  If, on the other 
hand, the claimed expenses are greater than the amount of 
accrued benefits payable, as is the case here, then the 
amount of the accrued benefits payable is the maximum amount 
that can be applied against the appellant's claimed expenses. 

It appears from an analysis of the arguments submitted by the 
appellant that she may be under the mistaken impression that 
the law provides for a direct reimbursement of final medical 
expenses in one lump payment.  Essentially, the appellant 
argues that $749.00 should be paid to her in full in a lump 
sum and not amortized over a 12 month period.  Likewise, it 
appears that she is unclear about the effect of reporting 
unreimbursed medical expenses, believing that such should be 
reimbursed by VA directly.  Such misunderstanding is often 
linked to the yearly adjustment to a pension award, and 
subsequently paid retroactive check, that VA undertakes upon 
receipt of information relating to unreimbursed medical 
expenses.  In fact, unlike situations where VA reimburses or 
pays the cost of unauthorized care in private facilities 
under 38 U.S.C.A. § 1728, a situation not present here, VA 
does not directly reimburse unreimbursed medical expenses in 
a lump sum payment.

The appropriate VA regulations 38 C.F.R. §§ 3.272 and 3.273 
explain the method for the computation of the pension rate 
and specifies that a change in a beneficiary's amount of 
countable income (which may be caused, as in this case, by 
the reporting of unreimbursed medical expenses) the monthly 
rate of pension payable shall be computed by reducing the 
beneficiary's applicable maximum annual pension rate by the 
beneficiary's new amount of countable income on the effective 
date of the change in the amount of income, and dividing the 
remainder by 12.  In accordance with the formula set forth in 
38 C.F.R. § 2.272(g), unreimbursed medical expenses are 
deducted from otherwise countable income.  There is no 
provision in the law under which unreimbursed medical 
expenses may be paid directly in a lump sum.  Based on the 
evidence of record, applicable laws and regulations, and the 
analysis above, accrued benefit payable is here limited to 
$124.00, and the appellant is not entitled to an amount 
greater than $124.00.

It is apparent that the appellant feels that she has been 
unfairly deprived of benefits to which she believes that she 
is entitled.  Such feeling appears to derive from her 
misunderstanding of the purpose for reporting unreimbursed 
medical expenses and the method under which such expenses are 
considered in conjunction with the determination of the 
amount of monthly death pension benefits, or accrued benefits 
which are due.  In this case, the medical expense report 
submitted by the appellant indicated that there were 
unreimbursed expenses in the amount of $1,033.73 which were 
recurring and predictable expenses incurred between January 
and March 1997.  After the proper adjustments in the award 
amount were made by the RO following consideration of the 
unreimbursed medical expenses which were reported by the 
appellant in April 1997, the accrued benefits due were 
determined to amount to $124.00, and the appellant was paid 
this amount.  

The Board, upon review of the pertinent law and regulations 
and for the reasons and bases stated above, has concluded 
that the proper amount of accrued benefits which were due to 
the appellant totaled $124.00.  As there are no cognizable 
unreimbursed expenses which have not already been considered 
and no accrued benefits which remain unpaid to the appellant, 
the Board finds that there are no accrued benefits from which 
to further reimburse the appellant.  Where, as here, the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board has no alternative but to deny 
the appellant's appeal. 


ORDER

Entitlement to accrued benefits in an amount greater than 
$124.00 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 18 -
